480 So.2d 1229 (1985)
Ex parte REGIONAL DIALYSIS OF ANNISTON.
(Re REGIONAL DIALYSIS OF ANNISTON v. NORTHEAST ALABAMA KIDNEY CLINIC, INC.)
84-1280.
Supreme Court of Alabama.
November 8, 1985.
J. Donald Reynolds, Montgomery, for petitioner.
Arthur F. Fite, III of Merrill, Porch, Doster & Dillon, Anniston, for respondent.
SHORES, Justice.
By denying the petition, we do not intend to be understood as agreeing that administrative agencies are restricted by the Administrative Procedure Act, §§ 41-22-1, et seq., Code 1975, to legal rules of evidence. The Act itself provides:
"[T]he rules of evidence as applied in nonjury civil cases in the circuit courts of this state shall be followed. When necessary to ascertain facts not reasonably susceptible of proof under those rules, evidence not admissible thereunder may be admitted (except where precluded by statute) if it is of a type commonly relied upon by reasonably prudent persons in the conduct of their affairs."
§§ 41-22-13, Code 1975.
We agree, however, with the holding of the Court of Civil Appeals, 480 So.2d 1226.
WRIT DENIED.
TORBERT, C.J., and MADDOX, JONES and HOUSTON, JJ., concur.